1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
                                                    ***
8
     EVARISTO JONATHAN GARCIA,                               Case No. 2:17-cv-03095-JCM-CWH
9
                                           Petitioner,                      ORDER
10            v.
11   NEVADA       DEPARTMENT                      OF
     CORRECTIONS, et al.,
12
                                        Respondents.
13

14           Petitioner’s second unopposed motion for extension of time (ECF No. 13) is GRANTED.

15   Petitioner will have until January 8, 2019, to file an amended petition for writ of habeas corpus in

16   this case.

17           IT IS SO ORDERED.

18           DATED December
                   THIS __ day10, 2018.2018.
                               of ____
19
20                                                             JAMES C. MAHAN
                                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                         1
